Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	 This is the initial office action based on the application filed on September 30, 2020, which claims 2-21 have been presented for examination.  Claim 1 has been canceled.  Claims 2-21 are pending, of which claim 2, claim 10 and claim 18 are in independent form.
Priority
3.	The instant application is a CON of 16/166,885 (PAT 10,762,250) which filed on 10/22/2018.  The application 16/166,885 has PRO 62/614,870 which filed on 01/08/2018. The application 16/166,885 has PRO 62/614,857 which filed on 01/08/2018.
Remarks
4. 	Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.
Claim Objections
5.       Claims 3, 7, 11, 15 and 19 are objected to because of the following informalities:
As per Claim 3, 11 and 19 recites “DXF” and “geoJSON” - as acronym is likely to change its meaning over the time, thus, it needs to be spelled out at least once in the claim.  Appropriate correction is requested.
As per Claim 7 and 15 recites “geoJSON” - as acronym is likely to change its meaning over the time, thus, it needs to be spelled out at least once in the claim.  Appropriate correction is requested.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,762,250. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,762,250 teaches includes all the features of claim 2 of the instant application.  Both claims teach a space profile interpreter framework.  This is a non-statutory double patenting rejection.  
7.	Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,762,250. Although the claims at issue claim 14 of U.S. Patent No. 10,762,250 teaches includes all the features of claim 10 of the instant application.  Both claims teach a space profile interpreter framework.  This is a non-statutory double patenting rejection.  
8.	Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,762,250. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 of U.S. Patent No. 10,762,250 teaches includes all the features of claim 18 of the instant application.  Both claims teach a space profile interpreter framework.  This is a non-statutory double patenting rejection.  
Instant Application 17/008,029
Patent No. 10,762,250
2. (New) A method implemented using a system comprising an interpreter module configured to execute an interpreter framework for generating geospatial data files, the method comprising: 
obtaining a drawing file comprising a plurality of layers, each of the plurality of layers comprising data values used to digitally render physical items; 

extracting each data value that represents a dimensional coordinate of an entity record that corresponds to a physical item of the first layer; and 
for each data value that represents the dimensional coordinate, converting the data value to a geospatial file format to obtain a set of geospatial values; and 
generating, based on the set of geospatial values, a geospatial data file having the geospatial file format, wherein the geospatial data file is configured to digitally render the physical item using the set of geospatial values.

receiving, at an interpreter module of a computing system, a first drawing file comprising multiple respective data sections;
storing the first drawing file in a memory accessible by the interpreter module;
automatically processing, using the interpreter module, contents of the first drawing file after storing the first drawing 
in response to processing the contents, identifying, by the interpreter module, each of the respective data sections of the first drawing file and individual layers of the drawing file in each data;
for each of the respective data sections:
parsing, by the interpreter module, information for digitally rendering a real-world entity as a geographic structure based on data encoded at one or more of the individual layers included in the data section;
extracting, from distinct data objects of the one or more individual layers, raw numerical values that represent the data encoded at the one or more individual layers; and



See claim 2
Claim 4
See claim 3
Claim 5
See claim 4
Claim 6
See claim 5
Claim 7
See claim 6
Claim 8
See claim 7
Claim 9
See claim 8
10. (New) A system that includes an interpreter module configured to execute an interpreter framework for generating geospatial data files, the system comprising a processing device 
obtaining a drawing file comprising a plurality of layers, each of the plurality of layers comprising data values used to digitally render physical items; 
interpreting data values of a first layer of the drawing file, comprising: 
extracting each data value that represents a dimensional coordinate of an entity record that corresponds to a physical item of the first layer; and 
for each data value that represents the dimensional coordinate, converting the data value to a geospatial file format to obtain a set of geospatial values; and 


one or more processing devices;
one or more machine-readable storage devices for storing instructions 
receiving, at an interpreter module of a computing system, a first drawing file comprising multiple respective data sections;
storing the first drawing file in a memory accessible by the interpreter module;
automatically processing, using the interpreter module, contents of the first drawing file after storing the first drawing file in the memory wherein the interpreter module processes the first drawing file independent of the application interface used to generate the first drawing file;
in response to processing the contents, identifying, by the interpreter module, each of the respective data sections of the first drawing file and individual layers of the drawing file in each data section;

parsing, by the interpreter module, information for digitally rendering a real-world entity as a geographic structure based on data encoded at one or more of the individual layers included in the data section;
extracting, from distinct data objects of the one or more individual layers, raw numerical values that represent the data encoded at the one or more individual layers; and
generating, by the interpreter module, a second drawing file based on raw numerical values extracted for each of the respective data sections, the second drawing file comprising encoded data for rendering at least one digital geographic structure that depicts the real-world entity represented by data for the one or more individual layers.


See claim 15
Claim 12
See claim 16
Claim 13
See claim 17
Claim 14
See claim 18
Claim 15
See claim 19
Claim 16
See claim 20
Claim 17
See claim 21
18. (New) A non-transitory machine-readable storage device storing instructions for generating geospatial data files using an interpreter module, the instructions being executable by a processing device to cause performance of operations comprising: 
obtaining a drawing file comprising a plurality of layers, each of the plurality of layers comprising data values used to digitally render physical items; 
interpreting data values of a first layer of the drawing file, comprising: 

 for each data value that represents the dimensional coordinate, converting the data value to a geospatial file format to obtain a set of geospatial values; and 
generating, based on the set of geospatial values, a geospatial data file having the geospatial file format, wherein the geospatial data file is configured to digitally render the physical item using the set of geospatial values.

receiving, at an interpreter module of a computing system, a first drawing file comprising multiple respective data sections;
storing the first drawing file in a memory accessible by the interpreter module;
automatically processing, using the interpreter module, contents of the first drawing file after storing the first drawing file in the memory, wherein the interpreter 
in response to processing the contents, identifying, by the interpreter module, each of the respective data sections of the first drawing file and individual layers of the drawing file in each data section;
for each of the respective data sections:
parsing, by the interpreter module, information for digitally rendering a real-world entity as a geographic structure based on data encoded at one or more of the individual layers included in the data section;
extracting, from distinct data objects of the one or more individual layers, raw numerical values that represent the data encoded at the one or more individual layers; and



See claim 22
Claim 20
See claim 22
Claim 21
See claim 22


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

9.	Claim 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Loberg (US 20100268513, herein after Loberg – IDS of records), in view of McInnes (US 20050081161, herein after McInnes – IDS of records) and further in view of Stack Exchange (“How to extract style data from DXF when converting to geoJSON”, herein after  Stack Exchange).
Claim 2 is rejected, Loberg teaches a method implemented using a system comprising an interpreter module configured to execute an interpreter framework for generating geospatial data files, the method comprising (Loberg, abstract and summary): 
obtaining a drawing file comprising a plurality of layers, each of the plurality of layers comprising data values used to digitally render physical items(Loberg, US 20100268513, paragraph [0016], the method can involve receiving one or more files that identify features of the design elements that the user selected in the CAD user interface.  Fig. 2 and paragraph [0055], Along these lines, FIG. 2 shows that CAD interface 105 comprises (or comprises a reference to) one or more features toolbars 205, which can further comprise various, selectable feature elements 205a, 205b and 205c. For example, CAD user interface 105 may provide its own features toolbar 205. In other cases, a third-party application program (not shown) provides toolbar 205, and/or manages input with respect to the corresponding options the illustrated example shows that these selectable feature elements 205a, 205b, and 205c allow a user to modify a design element for size, color and finish in the CAD user interface 105. In particular, FIG. 2 shows that the table corresponding to design element 126 is four feet by eight feet, black, and having a wood grain finish. As the user selects and modifies these selectable feature options 205a-c, FIG. 2 shows that the corresponding CAD program populates the user's selections in various records. Fig. 2 and paragraph [0056-0057], FIG. 2 shows that the user has selected 3D option 116. In the illustrated implementation, this user selection causes intermediate interface 107 to begin upload and rendering process. Along these lines, FIG. 2 shows that intermediate interface 107 receives or imports message 235 from interface 105, which comprises one or more design entities including CAD blocks for the drawn design elements 120 (wall), 121 (wall), and 126 (table) through one or more import interfaces 215. One will appreciate, however, that message 235 could also or alternatively include one or more CAD design entities in the form of CAD lines, in addition to or in lieu of CAD blocks, as such.); 
interpreting data values of a first layer of the drawing file, comprising(Loberg, paragraph [0055-0056], Along these lines, FIG. 2 shows that CAD interface 105 comprises (or comprises a reference to) one or more features toolbars 205, which can further comprise various, selectable feature elements 205a, 205b and 205c. For example, CAD user interface 105 may provide its own features toolbar 205. In other cases, a third-party application program (not shown) provides toolbar 205, and/or manages input with respect to the corresponding options 205a-c, etc. In either case, the illustrated example shows that these selectable feature elements 205a, 205b, and 205c allow a user to modify a design element for size, color and finish in the CAD user interface 105. In particular, FIG. 2 shows that the table corresponding to design element 126 is four feet by eight feet, black, and having a wood grain finish. As the user selects and modifies these selectable feature options 205a-c, FIG. 2 shows that the corresponding CAD program populates the user's selections in various records.  Paragraph [0056], Thus, in order to accurately render the selected table design element 126 as drawn by the user, the intermediate interface 107 will ultimately need to receive all of the information drawn by the user, which, in this case means receipt of multiple files including both any CAD-based design entities (CAD blocks or lines) and corresponding features.  Paragraph [0059].): 
extracting each data value that represents a dimensional coordinate of an entity record that corresponds to a physical item of the first layer(Loberg, fig. 1A, component 120 – Create Record, Type:line, Position: x,y and paragraph [0043], FIG. 1A that the type of design entity is a "line," as well as the position information. In any event, one will appreciate that design entities that are correlated with object entities can be opened and modified in any user interface (whether the CAD user interface 105, or another user interface provided by the object-oriented design application program). By contrast, design entities that are not correlated with object entities (i.e., object status set to "off" will generally be opened or modified only in the CAD application program.); and 
for each data value that represents the dimensional coordinate, converting the data value to a geospatial file format to obtain a set of geospatial values(Loberg, fig. 1B, component 120 – Create Object, Type:line, SubType: Wall and Position: x,y and but also to include the additional details requested, such as that the design entity represents a wall, or even other details about the wall structure, color, design, texture, materials, etc. Ordinarily, however, these and other details might not be included in the typical record for a design entity in a CAD application.); and 
Loberg does not explicitly teach
generating, based on the set of geospatial values, a geospatial data file having the geospatial file format, wherein the geospatial data file is configured to digitally render the physical item using the set of geospatial values
	However, McInnes teaches
generating, based on the set of geospatial values, a geospatial data file having the geospatial file format, wherein the geospatial data file is configured to digitally render the physical item using the set of geospatial values(MacInnes, US 20050081161, fig. 2 and paragraph [0052], Using the captured image, center 20 may then use object creator module 32 of the present invention to transform the image into an object suitable for use by client application 12, 12'. As shown, module 32 includes a conversion module 34 configured to convert the image to the desired format discussed hereinabove. The formatted image may then be edited (e.g., for size) using edit module 36. Property module 38 may be used to apply desired properties, such as textures and colors. Module 40 saves the substantially completed object to the object repository 19 associated with development center 20. In this manner, repository 19 may be populated with multiple versions of otherwise For example four objects may be provided to correspond to a single chair in each of the four fabrics provided by the chair's manufacturer. The objects may be further manipulated, or new objects/properties created/applied (e.g., textures or colors that are not offered by the particular manufacturer), by a user version of object creator module 32' associated with client application 12, 12', which is discussed in greater detail hereinbelow.  Paragraph [0151], Turning to FIG. 7, a furniture object (product) 29 is scanned by a 3D scanner 30 (FIG. 2), to generate a 3D object model 33 in the .DXF format. As shown in FIG. 8, development center 20, embodied as a Design Object (DO) converter application running on a developer's PC, then imports 3D model 33, e.g., as a wireframe using wireframe module 34, edits, applies material and texture using modules 36, 38 (FIG. 2), and generates a DO object 33' using module 40. Object 33' is then saved to library 19 (FIG. 2) in the DO format such as shown in dialog box 200. DO object 33' is now ready to be download by application 12, 12' and saved in database 42 as object 43 (FIG. 2).  McInnes, paragraph [0090-0092], Room Planning, The user may import 112 from object library 42 (FIG. 2) by choosing one of several templates of room plans which may be further customized. Alternatively, the user may import an existing CAD drawing/plan of the room, such as provided by development center 20 via object repository 19. As a still further alternative, the user may begin planning 114 the room from scratch. This may be accomplished by allowing the user to enter the coordinates (x, y, z dimensions) of the room in a predefined room property window 142, as discussed hereinbelow with regard to FIG. 6.  McInnes, Fig.8 – Dimension 457.38x457.57x698.50 and paragraph [0151].).
McInnes into Loberg's to enable a user to quickly and conveniently generate or import 3D scenes, import and manipulate 3D objects in the scenes in real time, and renders them in photorealistic detail on the client computer as suggested by McInnes (See abstract and summary).
The Office would like to use prior art Stack Exchange to back up Loberg and McInnes to further teach limitation
generating, based on the set of geospatial values, a geospatial data file having the geospatial file format(Stack Exchange, page 2 command to convert DXF file to GeoJSON file, 
ogr2ogr -f geojson -dialect sqlite -sql "select geometry, ogr_style from entities" style.json jcsample.dxf
Check the result:
ogrinfo style.json -ro -al 
INFO: Open of `style.json'
      using driver `GeoJSON' successful.

Layer name: OGRGeoJSON
Geometry: Unknown (any)
Feature Count: 4036
Extent: (-174.786500, -1163.622000) - (1769.214000, 204.378100)

GEOGCS["WGS 84",
    DATUM["WGS_1984",
        SPHEROID["WGS 84",6378137,298.257223563,
            AUTHORITY["EPSG","7030"]],
        AUTHORITY["EPSG","6326"]],
    PRIMEM["Greenwich",0,
        AUTHORITY["EPSG","8901"]],
    UNIT["degree",0.0174532925199433,
        AUTHORITY["EPSG","9122"]],
    AUTHORITY["EPSG","4326"]]
OGR_STYLE: String (0.0)
OGRFeature(OGRGeoJSON):0
  OGR_STYLE (String) = PEN(c:#00ffff,p:"1.0g")
  Style = PEN(c:#00ffff,p:"1.0g")
  LINESTRING (1644.348 -1051.956 0,1763.214 -1051.956 0)).
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Stack Exchange into Loberg and McInnes's to enable a user to extract style data from DXF to GeoJSON as suggested by Stack Exchange (See page 1-3).

Claim 3 is rejected for the reasons set forth hereinabove for claim 2, Loberg McInnes and Stack Exchange teach the method of claim 2, 
wherein the drawing file is a DXF file and generating the geospatial data file comprises(McInnes, fig. 2 and paragraph [0052].  McInnes, Fig.8 – Dimension 457.38x457.57x698.50 and paragraph [0151]. Stack Exchange, page 1-3, convert from DXF to GeoJSON.): 
generating a geoJSON drawing file configured to graphically render a floorplan of the DXF file, wherein the physical item is included in the floorplan of the DXF file(McInnes, TABLE 1 Floor Plan Drawing and re-dimensioning of the floor either by dragging and dropping 112 templates using object menu 102, or by specifying the x, y and z co-ordinates 114 as shown in window 98 (FIG. 6), such as shown in parameter window 142. Drawing and customizing the floor design by choosing 120 from an array of existing designs and textures from the library 42 such as stone based and wood based designs. Positioning and re-positioning of objects such as furniture and appliances imported 120 from library 42. Defining placeholders for other structures such as pillar and staircases on to the floor. McInnes, Fig.8 – Dimension 457.38x457.57x698.50 and paragraph [0151].  Loberg, paragraph [0056-0057]. Stack Exchange, page 1-3, convert from DXF to GeoJSON.).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 2, Loberg McInnes and Stack Exchange teach the method of claim 2, further comprising, interpreting data values of each of the plurality of layers in the drawing file, comprising (Loberg, paragraph [0055-0059]): 
for each layer:  extracting each data value that represents a dimensional coordinate of an entity record that corresponds to each physical item of the layer(McInnes, paragraph [0090-0092], Room Planning, The user may import 112 from object library 42 (FIG. 2) by choosing one of several templates of room plans which may be further customized. Alternatively, the user may import an existing CAD drawing/plan of the room, such as provided by development center 20 via object repository 19. As a still further alternative, the user may begin planning 114 the room from scratch. This may be accomplished by allowing the user to enter the coordinates (x, y, z dimensions) of the room in a predefined room property window 142, as discussed hereinbelow with regard to FIG. 6.  McInnes, Fig.8 – Dimension 457.38x457.57x698.50 and paragraph [0151].  Stack Exchange, page 1-3, convert from DXF to GeoJSON.); and 
converting each of the extracted data values to the geospatial file format to obtain a respective set of geospatial values for the layer(McInnes, Fig.8 – Dimension 457.38x457.57x698.50 and paragraph [0151], Turning to FIG. 7, a furniture object (product) 29 is scanned by a 3D scanner 30 (FIG. 2), to generate a 3D object model 33 in the .DXF format. As shown in FIG. 8, development center 20, embodied as a Design Object (DO) converter application running on a developer's PC, then imports 3D model 33, e.g., as a wireframe using wireframe module 34, edits, applies material and texture using modules 36, 38 (FIG. 2), and generates a DO object 33' using module 40. Object 33' is then saved to library 19 (FIG. 2) in the DO format such as shown in dialog box 200. DO object 33' is now ready to be download by application 12, 12' and saved in database 42 as object 43 (FIG. 2).  Loberg, paragraph Loberg, paragraph [0066].  Stack Exchange, page 1-3, convert from DXF to GeoJSON.).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 4, Loberg McInnes and Stack Exchange teach the method of claim 4, 
wherein generating the geospatial data file having the geospatial file format comprises: generating the geospatial data file based on the respective set of geospatial values for each of the plurality of layers of the drawing file(McInnes, fig. 2 and paragraph [0052].  McInnes, Fig.8 – Dimension 457.38x457.57x698.50 and paragraph [0151].  Stack Exchange, page 2 command to convert DXF file to GeoJSON file, 
ogr2ogr -f geojson -dialect sqlite -sql "select geometry, ogr_style from entities" style.json jcsample.dxf
Check the result:
ogrinfo style.json -ro -al 

      using driver `GeoJSON' successful.

Layer name: OGRGeoJSON
Geometry: Unknown (any)
Feature Count: 4036
Extent: (-174.786500, -1163.622000) - (1769.214000, 204.378100)
Layer SRS WKT:
GEOGCS["WGS 84",
    DATUM["WGS_1984",
        SPHEROID["WGS 84",6378137,298.257223563,
            AUTHORITY["EPSG","7030"]],
        AUTHORITY["EPSG","6326"]],
    PRIMEM["Greenwich",0,
        AUTHORITY["EPSG","8901"]],
    UNIT["degree",0.0174532925199433,
        AUTHORITY["EPSG","9122"]],
    AUTHORITY["EPSG","4326"]]
OGR_STYLE: String (0.0)
OGRFeature(OGRGeoJSON):0
  OGR_STYLE (String) = PEN(c:#00ffff,p:"1.0g")
  Style = PEN(c:#00ffff,p:"1.0g")
  LINESTRING (1644.348 -1051.956 0,1763.214 -1051.956 0)).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 2, Loberg McInnes and Stack Exchange teach the method of claim 2, 
wherein interpreting the data values of the first layer of the drawing file comprises: automatically interpreting the data values irrespective of a manner in which data structures, that use the data values to define representations of physical items of the first layer, are arranged within the drawing file(Loberg, paragraph [0055], Along these lines, FIG. 2 shows that CAD interface 105 comprises (or comprises a reference to) one or more features toolbars 205, which can further comprise various, selectable feature elements 205a, 205b and 205c. For example, CAD user interface 105 may provide its own features toolbar 205. In other cases, a third-party application program (not shown) provides toolbar 205, and/or manages input with respect to the corresponding options 205a-c, etc. In either case, the illustrated example shows that these selectable feature elements 205a, 205b, and 205c allow a user to modify a design element for size, color and finish in the CAD user interface 105. In particular, FIG. 2 shows that the table corresponding to design element 126 is four feet by eight feet, black, and having a wood grain finish. As the user selects and modifies these selectable feature options 205a-c, FIG. 2 shows that the corresponding CAD program populates the user's selections in various records.  Loberg, Fig. 2 and paragraph [0056-0057], FIG. 2 shows that the user has selected 3D option 116. In the illustrated implementation, this user selection causes intermediate interface 107 to begin upload and rendering process. Along these lines, FIG. 2 shows that intermediate interface 107 receives or imports message 235 from interface 105, which comprises one or more design entities including CAD blocks for the drawn design elements 120 (wall), 121 (wall), and 126 (table) through one or more import interfaces 215. One will appreciate, however, that message 235 could also or alternatively include one or more CAD design entities in the form of CAD lines, in addition to or in lieu of CAD blocks, as such.  Stack Exchange, page 1-3, convert from DXF to GeoJSON.).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 6, Loberg McInnes and Stack Exchange teach the method of claim 6, 
wherein: the interpreter framework executed by the interpreter module is a computer-based file conversion process that enables different arrangements of data representations in the first drawing file to be automatically converted and rendered for viewing in a geoJSON format (Loberg, paragraph [0055], Along these lines, FIG. 2 shows that CAD interface 105 comprises (or comprises a reference to) one or more features toolbars 205, which can further comprise various, selectable feature elements 205a, 205b and 205c. For example, CAD user interface 105 may provide its own features toolbar 205. In other cases, a third-party application program (not shown) provides toolbar 205, and/or manages input with respect to the corresponding options 205a-c, etc. In either case, the illustrated example shows that these selectable feature elements 205a, 205b, and 205c allow a user to modify a design element for size, color and finish in the CAD user interface 105. In particular, FIG. 2 shows that the table corresponding to design element 126 is four feet by eight feet, black, and having a wood grain finish. As the user selects and modifies these selectable feature options 205a-c, FIG. 2 shows that the corresponding CAD program populates the user's selections in various records.  Loberg, Fig. 2 and FIG. 2 shows that intermediate interface 107 receives or imports message 235 from interface 105, which comprises one or more design entities including CAD blocks for the drawn design elements 120 (wall), 121 (wall), and 126 (table) through one or more import interfaces 215. One will appreciate, however, that message 235 could also or alternatively include one or more CAD design entities in the form of CAD lines, in addition to or in lieu of CAD blocks, as such. Stack Exchange, page 1-3, convert from DXF to GeoJSON.).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 2, Loberg McInnes and Stack Exchange teach the method of claim 2, wherein generating the geospatial data file comprises(McInnes, fig. 2 and paragraph [0052].  McInnes, Fig.8 – Dimension 457.38x457.57x698.50 and paragraph [0151].  Stack Exchange, page 1-3, convert from DXF to GeoJSON.): 
converting dimensional coordinates of the first layer to the geospatial file format(McInnes, Fig.8 – Dimension 457.38x457.57x698.50 and paragraph [0151], Turning to FIG. 7, a furniture object (product) 29 is scanned by a 3D scanner 30 (FIG. 2), to generate a 3D object model 33 in the .DXF format. As shown in FIG. 8, development center 20, embodied as a Design Object (DO) converter application running on a developer's PC, then imports 3D model 33, e.g., as a wireframe using wireframe module 34, edits, applies material and texture using modules 36, 38 (FIG. 2), and generates a DO object 33' using module 40. Object 33' is then saved Loberg, paragraph [0090], Furthermore, FIG. 6 shows that the method comprises an act 630 of displaying the CAD design elements in 3D with pre-rendered information. Act 630 can include automatically displaying the CAD design elements as three-dimensional design elements in the three-dimensional user interface using previously-generated rendering instructions. For example, and as also previously mentioned, FIG. 2 shows that intermediate interface 107, such as via rendering/determining module 210, can immediately render the received CAD design elements and corresponding features by using pre-rendered (or previously-generated rendering) information stored in object features database 230. Thus, virtually upon receipt of messages 235 and 240, rendering/determining module 210 prepares a fully rendered version of the design elements in user-interface 109.  Loberg, paragraph [0066]. Stack Exchange, page 1-3, convert from DXF to GeoJSON.); 
aggregating each of the converted dimensional coordinates that have the geospatial file format(McInnes, Fig.8 – Dimension 457.38x457.57x698.50 and paragraph [0151], Turning to FIG. 7, a furniture object (product) 29 is scanned by a 3D scanner 30 (FIG. 2), to generate a 3D object model 33 in the .DXF format. As shown in FIG. 8, development center 20, embodied as a Design Object (DO) converter application running on a developer's PC, then imports 3D model 33, e.g., as a wireframe using wireframe module 34, edits, applies material and texture using modules 36, 38 (FIG. 2), and generates a DO object 33' using module 40. Object 33' is then saved to library 19 (FIG. 2) in the DO format such as shown in dialog box 200. Loberg, paragraph [0090]. Stack Exchange, page 1-3, convert from DXF to GeoJSON.); and 
generating the set of geospatial values based on the converted dimensional coordinates that have the geospatial file format(McInnes, Fig.8 – Dimension 457.38x457.57x698.50 and paragraph [0151], Turning to FIG. 7, a furniture object (product) 29 is scanned by a 3D scanner 30 (FIG. 2), to generate a 3D object model 33 in the .DXF format. As shown in FIG. 8, development center 20, embodied as a Design Object (DO) converter application running on a developer's PC, then imports 3D model 33, e.g., as a wireframe using wireframe module 34, edits, applies material and texture using modules 36, 38 (FIG. 2), and generates a DO object 33' using module 40. Object 33' is then saved to library 19 (FIG. 2) in the DO format such as shown in dialog box 200. DO object 33' is now ready to be download by application 12, 12' and saved in database 42 as object 43 (FIG. 2). Stack Exchange, page 1-3, convert from DXF to GeoJSON.) .  
Claim 9 is rejected for the reasons set forth hereinabove for claim 8, Loberg McInnes and Stack Exchange teach the method of claim 8, 
wherein: the geospatial file format is a geospatial data interchange format that is based on JavaScript Object Notation (JSON)(Stack Exchange, page 1-3, geoJSON); and 
the geospatial file format is for representing geographical features of the drawing file, along with a respective non-spatial attribute of each geographical feature(Stack Exchange, page 2 command to convert DXF file to GeoJSON file, 

Check the result:
ogrinfo style.json -ro -al 
INFO: Open of `style.json'
      using driver `GeoJSON' successful.

Layer name: OGRGeoJSON
Geometry: Unknown (any)
Feature Count: 4036
Extent: (-174.786500, -1163.622000) - (1769.214000, 204.378100)
Layer SRS WKT:
GEOGCS["WGS 84",
    DATUM["WGS_1984",
        SPHEROID["WGS 84",6378137,298.257223563,
            AUTHORITY["EPSG","7030"]],
        AUTHORITY["EPSG","6326"]],
    PRIMEM["Greenwich",0,
        AUTHORITY["EPSG","8901"]],
    UNIT["degree",0.0174532925199433,
        AUTHORITY["EPSG","9122"]],
    AUTHORITY["EPSG","4326"]]
OGR_STYLE: String (0.0)

  OGR_STYLE (String) = PEN(c:#00ffff,p:"1.0g")
  Style = PEN(c:#00ffff,p:"1.0g")
  LINESTRING (1644.348 -1051.956 0,1763.214 -1051.956 0)).  
As per claim 10, this is the system claim to method claim 2. Therefore, it is rejected for the same reasons as above.
As per claim 11, this is the system claim to method claim 3. Therefore, it is rejected for the same reasons as above.
As per claim 12, this is the system claim to method claim 4. Therefore, it is rejected for the same reasons as above.
As per claim 13, this is the system claim to method claim 5. Therefore, it is rejected for the same reasons as above.
As per claim 14, this is the system claim to method claim 6. Therefore, it is rejected for the same reasons as above.
As per claim 15, this is the system claim to method claim 7. Therefore, it is rejected for the same reasons as above.
As per claim 16, this is the system claim to method claim 8. Therefore, it is rejected for the same reasons as above.
As per claim 17, this is the system claim to method claim 9. Therefore, it is rejected for the same reasons as above.
As per claim 18, this is the non-transitory machine-readable storage device claim to method claim 2. Therefore, it is rejected for the same reasons as above.
As per claim 19, this is the machine-readable storage device claim to method claim 3. Therefore, it is rejected for the same reasons as above.
As per claim 20, this is the machine-readable storage device claim to method claim 4. Therefore, it is rejected for the same reasons as above.
As per claim 21, this is the machine-readable storage device claim to method claim 5. Therefore, it is rejected for the same reasons as above.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139 and fax number (571)270-8139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199